Citation Nr: 0718432	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss.    

A hearing was requested and scheduled for August 2006.  
However, the veteran failed to report and has not indicated a 
desire to reschedule.  

After the case was certified to the Board, the veteran 
submitted additional evidence that has not been considered by 
the RO.  Personnel records submitted note that the veteran 
was assigned to the drilling unit, which is relevant to noise 
exposure in service.  As in-service noise exposure has 
already been shown by previous records considered by the RO, 
this new evidence is considered duplicative of information 
already in the claims file.  The remaining evidence is not 
relevant to the claim.  Therefore a remand, pursuant to 38 
C.F.R. § 20.1304 is not necessary.  

A service connection claim for PTSD is pending and is 
referred to the RO.


FINDING OF FACT

A hearing loss disability was not shown in service or for 
many years thereafter; and the competent and most probative 
medical evidence of record does not relate any current 
hearing loss disability to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. §§, 
1110, 1112, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307. 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

The November 2002 VA letter notified the veteran that he had 
30 days from the date of the letter to respond.  The veteran 
was further advised that if he did not respond by the end of 
the 30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

38 U.S.C.A. § 5103(b) was amended, however, to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case. 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Service Connection

The veteran contends that his current hearing loss results 
from his exposure to engine room noise and artillery noise 
including grenade and cannon explosions, while serving in the 
Navy.  He indicated that after service he worked in the U.S. 
Post Office and had no excessive noise exposure.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under the 
law that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection 
for sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385; Hensley v. Brown, 5 
Vet. App. 155 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Initially, the record shows some evidence of a current 
hearing loss disability.  An August 2003 private audiogram 
screening record shows mild sensorineural hearing loss in the 
left ear and hearing within normal range in the right ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  

A subsequent February 2004 VA examination shows no present 
hearing loss disability.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
25
20
15
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The next issue is whether there is evidence of any in-service 
incurrence of a hearing loss disability.  The service medical 
records do not show complaints or treatment for hearing loss.  
The discharge examination reflects whisper and spoken voice 
tests of 15/15 and the clinical evaluation of the ears was 
normal.  The service personnel records show that the veteran 
served in the U.S. Navy as an Electrician's Mate.  The 
veteran also submitted statements that he was exposed to 
excessive noise while working in the engine room in service.  
The veteran is competent to testify as to his symptoms, and 
there is no reason shown to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  Therefore, even though there 
is no evidence of direct incurrence of a hearing loss 
disability, based on the veteran's job duties and credible 
statements, exposure to acoustic trauma from engine room 
noise is presumed.   

As the record shows some evidence of a present hearing loss 
disability and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.  

The favorable evidence consists of a private August 2003 
examination report, on which the examiner noted that the 
veteran was in the military and had hearing loss caused by 
his exposure to excessive noise.  

The unfavorable evidence consists of a February 2004 VA 
examination report, on which the examiner noted that the 
veteran was a former Navy electrician and fireman, 
complaining of hearing difficulties in both ears, which he 
stated developed gradually over the years.  The examiner 
indicated that the veteran's claim file was reviewed and 
found that it was not at least as likely as not that the 
veteran's current bilateral hearing loss was due to noise 
exposure he experienced while on military duty.  The examiner 
further noted that the veteran had normal hearing in both 
ears from 500 through 4000 Hertz.  The examiner determined 
that the private August 2003 examination did not meet the VA 
criterion for an approved examination relative to 
compensation and pension, noting that word discrimination 
scores were abnormally low on that examination due to an 
inappropriately quiet stimulus word presentation level during 
the examination.  The examiner found, nevertheless, that the 
veteran had mild hearing loss at 3000 and 4000 Hertz.  

In this case, the unfavorable evidence outweighs the 
favorable.  While the private examiner's statement has some 
probative value as to the question of etiology of the 
veteran's hearing loss, the February 2004 VA examination 
report is of greater probative value in light of the 
physician having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  The private examiner did not really offer 
any basis for the opinion that the hearing loss was due to 
excessive noise exposure in the military other than to note 
that the veteran was in the military and had hearing loss due 
to noise exposure.  A medical opinion based on speculation, 
without supporting clinical data or other rationale does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The VA examiner, on the 
other hand, based his opinion on review of the claims file 
and also indicated that the veteran did not even have a 
present hearing loss according to VA standards. 

As the first diagnosis of hearing loss is in 2003, which is 
31 years after service, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no evidence of continuity of 
symptomatology of a hearing loss disability from service or 
during the 31 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  According to his 
VA medical records, the veteran first complained of hearing 
loss in October 2002, 30 years after service.  

While the veteran asserts that his current hearing loss is 
related to service, he is not deemed competent to provide a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the competent and most 
probative medical evidence of record, which does not show 
that the veteran's current hearing loss is related to 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


